The parties hereto having stipulated in open court that this case may be disposed of by a court of four the decision is as follows: For a long course of years, whenever the courts in this State have reviewed assessments for local improvements, made by bodies other than the Legislature, they have determined that because there is no benefit the right of way of a railroad corporation is not assessable. The Legislature may doubtless change this policy and its action foreclose judicial review, because there would be enough reason to support an argument in favor of the assessment. The intention to subject that class of property to such assessment must, however, be clearly and unmistakably expressed, and may not be gathered from a provision in the city charter which simply imposes the cost upon abutting property and directs an assessment thereon in proportion to its frontage. (See People ex rel. New York, Westchester & Boston R. Co. v. Waldorf, 168 App. Div. 473.) Judgment affirmed, without costs. Jenks, P. J., Thomas, Stapleton and Rich, JJ., concurred.